Citation Nr: 0532289	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability 
characterized by bilateral essential tremors of the hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1995 until August 2000.

In January 2001, the veteran filed a claim for entitlement to 
service connection for essential tremors of the bilateral 
hands, which was denied by the Department of Veterans Affair 
(VA) Regional Office in Cleveland, Ohio (the RO) in a 
December 2001 rating decision.  The veteran initiated an 
appeal of this decision, which was perfected with the timely 
submission of his substantive appeal (VA Form 9) in February 
2003.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing equipment in March 2004.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This case was previously before the Board in August 2004.  At 
that time, the case was remanded for a VA psychiatric 
examination.  After said development was completed, the case 
was returned to the Board.

Issues not on appeal

In a November 2004 statement, the veteran raised the issues 
of entitlement to service connection for panic disorder and 
an allergy to caffeine.  He also claimed entitlement to 
service connection for alopecia, which had been previously 
denied by the RO in a September 2002.  Those issues have not 
yet been addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND
 
The Board regrets having to remand this case for a second 
time.  However, as detailed below, such action is unavoidable 
in this case.

Reasons for remand

Medical treatment records

In a statement dated in July 2005, the veteran indicated that 
he was recently hospitalized (presumably at Salem Community 
Hospital) for a heart attack on March 13, 2005, and that the 
treating cardiologist indicated that stress and anxiety were 
the cause.  Additionally, records from Salem Community 
Hospital dated in March 2003 indicate that the veteran was 
being referred to Lisbon Mental Health Services for 
treatment; at that time the veteran also indicated that he 
would begin receiving mental health treatment at a VA  
facility [possibly the VA outpatient facility in Youngstown] 
in August 2003.  These records have not been associated with 
the veteran's claims folder. They may contain information 
pertinent to the veteran's claim.  The Board believes that 
before additional action is taken on the claim, the missing 
medical records should be obtained and associated with the 
veteran's VA claims folder.  

Clarification and nexus opinion

The current medical evidence of record is unclear as to 
whether the veteran currently has a disability and if so what 
is its nature.  A diagnosis of essential tremor was made at 
the Youngstown VA outpatient clinic in June 2001.  Upon VA 
neurological examination in August 2001, the veteran was 
diagnosed with familial benign essential tremor.  However, as 
indicated above, recent evidence suggests that there may be a 
psychiatric component to the veteran's hand tremors in that 
anxiety  been mentioned as a cause.  

 
The Board remanded the veteran's claim in August 2004 in 
order to provide a psychiatric examination to account for any 
psychiatric causes for the veteran's tremors.  Such was 
accomplished in August 2004.  The diagnoses were panic 
disorder and alcohol dependence.  The examiner stated: "His 
tremor may be related to his anxiety, but more likely can be 
explained through family history, diagnosed as benign 
essential tremor."

In the above-referenced records from Salem Community Hospital 
dated in March 2003 [which were received subsequent to the 
August 2004 remand], neurological examination of the veteran 
was negative "other than slight decreased gross sensation 
noted on the left side of the face."  The examiner opined 
that the veteran's symptomatology was "probably secondary to 
stress and anxiety."  

Thus, we have a neurological examiner indicating that the 
tremor may be psychiatric in origin, and a psychological 
examiner indicating that it may be neurological in origin.  
This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should take appropriate steps to 
secure any medical treatment records 
in relation to the veteran's March 
2005 heart attack [presumably from 
Salem Community Hospital] and 
associate them with the veteran's VA 
claims folder.  VBA should also take 
appropriate steps to secure any 
medical treatment records from Lisbon 
Mental Health Services in Lisbon, Ohio 
and updated treatment records from the 
VA outpatient clinic in Youngstown, 
Ohio.

2.	The veteran's VA claims folder should 
then be referred to a physician with 
appropriate expertise to determine the 
existence, nature and etiology of the 
claimed essential tremors of the 
hands.  The examiner should review the 
veteran's claims folder and render an 
opinion, in light of the entire 
medical history, as to: whether the 
correct diagnosis is essential hand 
tremors; whether such hand tremors are 
psychiatric or neurological in nature; 
whether such tremors constitute a 
disability which is separate and 
distinct from any other underlying 
disorder; whether such tremors 
constitute a constitutional or 
developmental abnormality; and whether 
such hand tremors were incurred in or 
aggravated by the veteran's service.  
If the reviewing physician believes 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  
A copy of the opinion should be 
associated with the veteran's VA 
claims folder.  

3.	VBA should then review the evidence of 
record, including any additional 
evidence obtained, and readjudicate 
the veteran's claim for entitlement to 
service connection bilateral essential 
tremors of the hands.  If the claim 
remains denied, VBA should provide the 
veteran with a SSOC.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.  
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

